Citation Nr: 1702595	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  14-43 490	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Propriety of the severance of service connection for lumbar spine osteoarthritis with intervertebral disc syndrome.

2.  Propriety of the severance of service connection for cervical spine degenerative arthritis.

3.  Propriety of the severance of service connection for left lower extremity sensory deficit.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1979 to August 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that severed service connection for lumbar spine osteoarthritis, cervical spine degenerative arthritis and left lower extremity sensory deficit.  


FINDING OF FACT

On January 26, 2017, prior to the promulgation of a decision in the matters, the appellant, through a statement from his authorized representative, withdrew his appeals seeking restoration of service connection for osteoarthritis of the lumbar spine, cervical spine degenerative arthritis and left lower extremity sensory deficit; there is no question of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met as to the claims for restoration of service connection for lumbar spine osteoarthritis, cervical spine degenerative arthritis and left lower extremity sensory deficit.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record during a hearing.  C.F.R. § 20.204.

In a statement received on January 26, 2017, the appellant, through his representative, withdrew his appeal seeking restoration of service connection for lumbar spine osteoarthritis, cervical spine degenerative arthritis and left lower extremity sensory deficit.  Accordingly, the Board does not have any further jurisdiction to review an appeal as to these issues, and the appeal as to these issues must be dismissed.


ORDER

The appeal is dismissed.




		
GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


